OLSZEWSKI, Judge,
concurring:
Appellant advances a cogent argument that the “hills and ridges” doctrine should not apply to business invitees. The doctrine was developed to protect municipalities from unreasonable exposure to liability for injuries caused by climactic conditions. See Kohler v. Penn. Tp., 305 Pa. 330, 157 A. 681 (1931). In order to prevail under the doctrine, a plaintiff must show more than a landowner’s failure to exercise reasonable care. See Wentz v. Pennswood Apartments, 359 Pa.Super. 1, 518 A.2d 314 (1986). Plaintiff has the additional burden of demonstrating that ice and snow has been on the ground a sufficient length of time to accumulate as “hills and ridges.” Id.
Because of the practical difficulty of maintaining vast areas of public land, it is sound policy to limit the liability of those responsible for the maintenance of such land. In contrast, private business owners do not encounter the same practical difficulty maintaining their land. Consequently, I see no reason to shield private business owners from liability where an injured business invitee proves a business owner’s failure to exer*1090cise reasonable care. I agree with Justice Roberts’ concurring opinion in Wilson v. Howard Johnson Restaurant, 421 Pa. 455, 219 A.2d 676 (1966) disapproving of the application of the doctrine to a business invitee. Justice Roberts’ view did not carry the day, however, and the Wilson majority held that the hills and ridges doctrine applies to business invitees. Although I agree with appellant that the “Mils and ridges” doctrine should not apply in tMs case, such change in the law must come from our Supreme Court.